DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Donnelly et al. (US 2019/0213529)(Hereinafter referred to as Donnelly)
Donnelly teaches a computer determining a load organization and providing a loading procedure (A network computer system communicates with a sensor platform that includes to obtain sensor information of at least a portion of a freight load. Based on the sensor information, the network computer system evaluates at least a portion of the freight load for at least one of size, shape or weight. Based on the evaluation, the network computer system determines an organizational structure for the freight load. The network computer system generates a set of instructions for loading individual items of at least the portion of the freight load in accordance with the organizational structure. The network computer system transmits data corresponding to the set of instructions to a computing device of the operator, to cause the computing device to generate a graphical guide for loading individual items at specific locations within the freight container. See abstract), but is silent to the limitations “in a configuration selected from a plurality of possible configurations … wherein an orientation and position of the representation of the object is manipulable within the oriented representation of the container in the augmented reality space“ of claim 1 when read in light of the rest limitations in claim 1 and thus claim 1 is allowed.
Claims 9 and 17 contain similar subject matter to claim 1 in merely a different form and are allowed for the same reasons recited above.
Claims 2-8, 10-16, 18-20 are allowed because they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611